DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first device configured to:  transmit…determine…and transmit…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner notes that the “first device” in claim 15 is interpreted to cover the corresponding structure described in the Specification (“Computing devices 100 may comprise any type and form of computing device, including desktop computers, laptop computers, embedded computers, tablet computers, wearable computers, smartphones, workstations, rackmount computers, networked or smart appliances, set top boxes, video game systems, home automation systems, or any other type and form of device.”, Specification, p. 7, line 16).

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:

Claims 1, 8 and 15 do not end in a period.

Claim 1 does not recite “and” at the end of line 6.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the connection" in line 5.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite any connection.  Examiner suggests in light of the Specification that previous recitation be made of a connection between the first device and second device in which the concurrent application layer streams are set/allowed.  Claims 2-7 are rejected as depending from claim 1 and under the same rationale.

Claim 8 recites “the connection” in lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite any connection.  Examiner suggests in light of the Specification that previous recitation be made of a connection between the first device and second device in which the concurrent application layer streams are set/allowed.  Claims 9-14 are rejected as depending from claim 8 and under the same rationale.

Claim 15 recites the limitation "the connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite any connection.  Examiner suggests in light of the Specification that previous recitation be made of a connection between the first device and second device in which the concurrent application layer streams are set/allowed.  Claims 16-20 are rejected as depending from claim 15 and under the same rationale.


Claim 6 recites “the connection”.  This recitation is unclear, as claim 1 previously recites both “the connection” (line 5) and “at least one additional connection” (line 8), and it is unclear which of the two connections is being referred to by “the connection” in claim 6.  Claim 7 further recites “the connection” in line 2, and is rejected as depending from claim 6 and under the same rationale.

Claim 11 recites “the current number of concurrent application layer streams”.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a current number of concurrent application layer streams.  Claim 12 is rejected as depending from claim 11 and under the same rationale.

Allowable Subject Matter
Claims 1-20 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 101 and 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter: 
While setting a number of concurrent application layer streams for a connection via a packet is known in the art, the prior art does not teach doing so responsive to a determination regarding the packet loss rate of the connection.  That is, the prior art does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, p. 18, line 5 through p. 20, line 23, Fig. 3, and recited in independent claims 1, 8, and 15, in particular comprising:
determining, by the first device, a rate of packet losses via the connection is increasing beyond a threshold;
	transmitting, by a first device responsive to the determination, a second packet to the second device to cause the second device to establish at least one additional connection with the first device, the second packet comprising the setting of the limit to a second number of concurrent application layer 

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441